PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/582,542
Filing Date: 25 Sep 2019
Appellant(s): Greenlaw, Clarence



__________________
Thomas L. Moses
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 – 8, stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudar et al. (US 2016/0341141).
Regarding Claims 1:
 in order to provide fuel for running said combustion engine , wherein said valve includes a switch (202 and 203) for allowing said liquid fuels to flow therethrough from either said main fuel tank or said auxiliary fuel tank, and  15wherein said valve prevents said first liquid  fuel and said second liquid fuel from flowing therethrough simultaneously (paragraphs 0044, 0050, and via 295, see also Fig 2e).
Regarding Claim 2:
	Dudar et al. teaches aid first liquid fuel contains ethanol (paragraph 0024).
Regarding Claim 5:
	Dudar et al. teaches said valve is actuated electronically (202 and 203).
Regarding Claim 6:
	Dudar et al. teaches said valve is operatively connected to and controlled by an onboard 10computing device (14).
Regarding Claim 7:
	Dudar et al. teaches said onboard computing device is programmed to execute a shutdown cycle, wherein said valve is switched to allow said second fuel to flow therethrough 15while said combustion engine is running for a predetermined period of time, and wherein said onboard computing device shuts down said engine after said predetermined period of time (paragraphs 0044, 0050, and via 295, see also Fig 2e).
	Regarding Claim 8:
Dudar et al. teaches said onboard computing device is further programmed to actuate said valve to receive said first fuel from said main fuel tank after said combustion engine has shut down (paragraph 0032).
	
Claim(s) 10 – 11 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasaki et al. (US 5,901,687).
Regarding Claim 10:
	Tasaki et al. teaches a cap (22) that is attachable to a disposable fuel container comprising: a top portion (33) and a side portion (38), wherein an inner face of said side portion is circular and includes a threaded portion (inside of 22) 
	Regarding Claim 11:
Tasaki et al. teaches including a one-way valve (39a) for allowing air to flow into said fuel container when said cap is screwed onto said mouth of said fuel container, but which does not allow air or fuel to flow 20outwardly in an opposite direction therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 stand rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Porter (US 2005/0039727).
Regarding Claim 4:
	Dudar et al. is silent to the valve is manually operated.
	However, Porter teaches a manual switch (70) for a fuel valve (Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the manual switch of in the valve of Dudar et al. in order to quickly respond to conditions that require a change in fuel type.

Claim 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Yang et al. (US 2017/0356408).
Regarding Claim 9:

	In addition, Yang et al. teaches a similar dual fuel system with two tanks residing in one (Figs 1 and 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the single housing of Yang et al. in order to minimize space and weight.

Claims 12 – 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Lippa et al. (US 2010/0024789).
Regarding Claims 12 - 14:
	Dudar et al. teaches a method for purging a combustion engine, said method comprising the steps of: providing a combustion engine (10); providing a main fuel tank (20) containing a first liquid fuel, said main fuel tank having a first fuel line (79) that is operatively connected to said combustion engine for transporting said first liquid fuel; providing an auxiliary fuel tank  (40) containing a second liquid fuel which is different from said first fuel and is ethanol-free (paragraph 0024 describe the ability to use different types of liquid fuel including gasoline), said auxiliary tank having a second fuel line (80) that is operatively connected to said combustion engine for transporting said second liquid fuel to said combustion engine; running said combustion engine with said first liquid fuel; shutting off flow of said first liquid fuel from said main fuel tank 
Dudar et al. is silent and shutting down said combustion engine after said first liquid fuel has been exhausted from said combustion engine.
However, Lippa et al. teaches a similar dual fuel engine that comprises the step of shutting down said combustion engine after said first liquid fuel has been exhausted from said combustion engine (paragraph 00149 – 0150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the step of Lippa et al. in the engine of Dudar et al. in order to flush the first field and replace the second fuel to facilitate and improve startup of the engine.

(2) Response to Argument

On Page 9 of the Appeal, Appellant argues that Dudar does not address the same problem as Appellant’s system. While there are clear differences between Appellant’s invention and Dudar, the claimed purge system of Appellant is limited to only the two fuel tanks and connecting switch valve that purges fuel vapor. Dudar teaches the claimed invention as disclosed above. The Examiner 
On Page 10 of the Appeal, Appellant argues that Dudar does not teach the T-valve connected to each fuel lines. The Examiner considers this argument moot based on the claim language not requiring specifically a T-valve, but rather a switchable valve, which Dudar teaches (valve 110).
On Page 10 of the Appeal, Appellant argues that Dudar teaches the two fuel tanks mixing the fuel, whereas the claims recite no mixing between the two fuel tanks. The Appellant specifically refers to the transfer passage 34 of Dudar. The Examiner disagrees with this assertion because while it is true Dudar teaches a transfer passage, Dudar further discloses that the transfer passage is optional by referring to the phrase “fuel may be transferred” (e.g. paragraph 0023), indicating that fuel is not necessarily transferred between tanks unless warranted. Furthermore, Dudar discloses that in some embodiments the jet pump 24 and fuel pump 21 may be combined into a single pump unit (paragraph 0025), therefore negating the use of the transfer passage. The Examiner further points out that fuel is delivered via inlets 108 and 109 into the tanks of Dudar, and valve 110 as shown in Figs 2b and 2d, directs fuel from each tank without mixing the two fuels together.
On Page 11 of the Appeal, Appellant argues that Dudar does not teach the two fuel tanks contain different types of fuel and that one fuel is ethanol free. The Examiner disagrees and refers to the above rejection because paragraph 0024 of Dudar clearly discloses the tanks can hold a plurality of fuel blends that 
On Page 11 of the Appeal, Appellant argues that Dudar’s three-way valve operates differently from Appellant’s valve. The Examiner considers this argument moot as the claim language makes no further recitation differentiating the intricacies of the valve beyond switching between the two fuels during certain engine conditions. Dudar teaches the claimed valve as noted in the rejection above.
On Page 12 of the Appeals, Appellant argues that Dudar’s elements 79 and 80 are not fuel lines and instead transports fuel vapor. The Examiner disagrees and asserts that fuel vapor can be and is used by Dudar as fuel, although via canister 22 and into the intake system. The basis of these conduits drawing different types of fuels from two tanks is still taught by Dudar and reads on the claim language.
On Page 14 of the Appeals, Appellant further argues the use of the canister to expel vapors in Dudar. Again, the Examiner considered this argument moot since based on the broad but reasonable interpretation of the claims, Dudar at its most basic level draws fuel (whether in vapor form or not) from the tanks via lines 79 and 80 and thus teaches what is claimed. The additional arguments by Appellant revolving Dudar’s use of a canister is also considered since moot since 
On Page 15 of the Appeals, Appellant argues that Dudar does not disclose any method for purging a combustion engine as claimed, respectively in claim 12. The Examiner disagrees and asserts that while Dudar purges the fuel vapor differently (via canister and then re-routed as fuel into the intake), the degraded fuel vapor within the fuel tanks is not delivered directly to the engine and is thus prevented from entering as an impurity since the canister 22 of Dudar effectively processes and eliminates it (see paragraphs 0029 and 0030).
On Page 15 of the Appeals, Appellant t argues that Tasaki does not teach the quick connect device as claimed, respectively in claim 10. The Examiner disagrees and refers to the rejection above. Tasaki teaches closing cap 22 that can be screwed and unscrewed, and that fuel tank 10 is described as a cassette-type tank that can be attached to the bush cutter when in use along with tank mounting means 20. This meets the broad but reasonable interpretation of a “quick connect device.”








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LONG T TRAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.